DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-9 in the reply filed on 03/08/2022 is acknowledged.
Claim(s) 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2022.

Claim Objections
Claim(s) 3 is objected to because of the following informalities:
In claim 3, line 1, “a third tray” should read --a third movable tray-- for consistency.
Appropriate correction is required.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Escbroeck (US 2020/0122388).
Regarding claims 1-9, Van Escbroeck teaches automated additive manufacturing device (additive printing apparatus) comprises a vertical linear motion device 100 capable of moving an attached build surface 101 along the z-axis in an upward and downward vertical linear motion (a print area having a movable build plate) (Figs. 4-6; [0032]-[0036]). The device 100 also comprises a resin vessel 102 (first movable tray), for the containment or holding of 3D printing article(s) 110 made of materials such as photopolymer material and produced by the irradiation of a photopolymer contained within resin vessel 102 or its internal vessel, with light of the appropriate wavelength from illumination source 103 (light projector) (Figs. 4-6; [0032]-[0036]). As shown mounted on the movable tray in Fig. 4-6, the stations include a resin vessel 102, two cleaning vessels 107 and 111 (third tray), and a UV curing device 105, but there may be more or fewer vessels or devices provided (second movable tray; wherein the first tray and the second tray are two trays of multiple trays) (Figs. 4-6; [0032]-[0036]). The resin vessel 102 may have a substantially translucent or transparent lower wall surface (wherein the first tray and the second tray have bottom surfaces) that permits illumination to pass through it from below which subsequently targets the photopolymer resin (Figs. 4-6; [0032]-[0036]).
A claim is only limited by positively recited elements. MPEP 2115. Regarding the limitation(s) “a first movable tray having a first resin provided therein,” “a second movable tray having a second resin provided therein,” “wherein a third tray is provided which has a cleaning material provided therein,” “wherein the first resin is an insulative material,” and “wherein the second resin is a conductive material,” the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
The limitations “the first movable tray being movable between a first position, in which the first movable tray is positioned in the print area, and a second position, in which the first movable tray is removed from the print area;” “the second movable tray being movable between a first position, in which the second movable tray is positioned in the print area, and a second position, in which the second movable tray is removed from the print area;” “wherein when the first movable tray is positioned in the print area, the build plate is moved toward the first resin and the light projector is activated to cure a portion of the first resin to form a first layer of the object;” “wherein when the second movable tray is positioned in the print area, the build plate is moved toward the second resin and the light projector is activated to cure a portion of the second resin to form a second layer of the object;” “wherein the first tray and the second tray are moved in a linear direction relative to the print area;” “wherein the first tray and the second tray are moved in a rotational direction relative to the print area;” “bottom surfaces which allow light from the light projector to pass therethrough;” and “wherein the movement of the build plate is in a direction which is essentially perpendicular to the movement of the first tray and the second tray” are a recitation of intended use of the claimed movable build plate, first movable tray, second movable tray, light projector, and bottom surfaces of first movable tray, second movable tray. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Van Escbroeck teaches an apparatus which includes all the structural limitations of the claim, specifically the build surface, resin vessels and illumination source (Figs. 4-6; [0032]-[0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743